Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 1 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 2 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 3 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 4 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 5 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 6 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 7 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 8 of 9
Case 18-40752   Doc 55   Filed 12/08/20 Entered 12/08/20 15:20:55   Desc Main
                           Document     Page 9 of 9
